Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/14/2019 and 10/1/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to apparatus and method for providing confidential data exchange among sender and receiver communicating through asymmetric encryption, classified in H04L63/04 and H04L63/0442.
II. Claims 13-22, drawn to a system for supporting verification of entities communicating through data packet network, classified in H04L63/08 and H04L63/0876.
The inventions are independent or distinct, each from the other because the inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination are separately usable.
In the instant case, subcombination I has separate utility such as an apparatus, comprising “a memory; and circuitry configured to: determine, in response to receipt of a request for information corresponding to a particular category, an identifier associated with the particular category; and provide, along with a signature, the determined identifier to a network device, wherein the requested information are received in response to the signature being verified by network device” and a method comprising “in response to receiving a request for information corresponding to a plurality of categories, H04L63/04 and H04L63/0442 and has separate utility from the subcombination of a system for supporting verification of entities communicating through data packet network classified in a different Group/Subgroup. 
Subcombination II has separate utility such as a system comprising “a network device; an intermediary device configured to: determine, in response to receiving a request for information corresponding to a plurality of categories, respective identifies associated with the plurality of categories; and provide, along with at least one of an intermediary certificate and an intermediary signature, the determined identifiers to the network device; wherein the network device is configured to: identify, in response to verifying an identity of the intermediary device based at least one of the intermediary certificate and the intermediary signature, the information corresponding to the plurality of categories based on the received identifiers; retrieve data corresponding to the identified information; provide, along with at least one of a network certificate and a network signature, the data corresponding to the identified information to the intermediary device.” classified in H04L63/08 and H04L63/0876 and has a separate utility from the subcombination of apparatus and method for providing confidential data exchange among sender and receiver communicating through asymmetric encryption. See MPEP § 806.05(d).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV SHAH whose telephone number is (408)918-7592.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.C.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493